—Appeal from a judgment of the Supreme Court (Cobb, J.), entered June 27, 2000 in Albany County, which denied petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent which rescinded certain inmate-to-inmate correspondence privileges.
Petitioner commenced this CPLR article 78 proceeding seeking to challenge a determination of respondent rescinding petitioner’s permission to correspond with a codefendant incarcerated at another correctional facility. Supreme Court denied the petition and we affirm. The rules governing the inmate correspondence program indicate that authorization of inmate-to-inmate correspondence may be withdrawn when it is demonstrated that “one or both inmates have violated facility or department rules and regulations, that the safety, security or good order of a facility is jeopardized, or that the safety or well being of any individual is jeopardized” (7 NYCRR 720.6 [d] [2]; see, Matter of DiRose v Herbert, 219 AD2d 852). The letter at issue here, written by petitioner to a codefendant, could rationally be construed as threatening the safety of certain *707individuals, including an inmate who had been transferred from the facility at which petitioner is incarcerated to the facility at which his codefendant is incarcerated. Accordingly, we find that there is a rational basis for respondent’s determination to withdraw petitioner’s inmate-to-inmate correspondence privilege with regard to this particular codefendant.
Cardona, P. J., Peters, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.